Citation Nr: 0102535	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-19 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran served on active duty from August 1958 to April 
1981.  He died in July 1997.  The appellant is his surviving 
spouse.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in July 1998 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In October 1999, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in October 2000. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran did not serve in Vietnam.

3.  There is no evidence that the veteran was exposed to 
herbicides while on active duty.

4.  Service-connected disability has not been shown to have 
caused or contributed substantially or materially to the 
veteran's death.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1310 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.312 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran served in Vietnam and 
that he was exposed to Agent Orange while present in Vietnam.  
She further contends that exposure to Agent Orange in Vietnam 
caused the veteran to develop lung cancer, from which he died 
in July 1997.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim. In this regard, the Board notes that records 
pertaining to the veteran's service and, in particular, the 
locations at which he served on active duty have been 
obtained from official sources.  The appellant has not 
identified any additional records which would be relevant to 
consideration of the issue on appeal.   The Board, therefore, 
finds that VA has made reasonable efforts to assist the 
appellant in attempting to substantiate her claim and that 
additional assistance is not required. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.310, 3.312. 

The veteran's death certificate states that he died in July 
1997 at the age 56 years, and that the immediate cause of his 
death was non-small cell lung cancer, due to (or as a 
consequence of) metastasis of the malignancy.  No significant 
conditions contributing to death but not resulting in the 
underlying cause were identified.  

Regarding the appellant's assertions that the veteran's fatal 
lung cancer was incurred as a result of exposure herbicides 
in Vietnam, the law provides that veterans who served on 
active duty in Vietnam during a specified period of time are 
presumed to have been exposed to herbicides.  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975, and has a disability listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2000).  If a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, respiratory cancers, including cancer of the lung, 
shall be service-connected, if the requirements of 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  The veteran's cause of death (a 
respiratory cancer) thus would be a disease subject to 
presumptive service connection if it is determined that he 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975.  

The determinative issue in this case is whether the veteran 
served on active duty in Vietnam.  Based on a thorough review 
of the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that 
during active duty the veteran served in Vietnam, was present 
in locations other than Vietnam which involved duty in 
Vietnam, or visited Vietnam while he was on active duty. The 
appellant contends that the veteran did serve in Vietnam.  
She points to his DD Form 214, separation document, which 
indicates that he was awarded the Republic of Vietnam 
Campaign Medal with one Oak Leaf Cluster and the Vietnam 
Service Medal with one Service Star.  The appellant has 
submitted a copy of the eligibility requirements for bestowal 
of the Vietnam Service Medal authorized by Executive Order 
111231 (July 8, 1965), which, in pertinent part, provided 
that the medal could be awarded to all members of the Armed 
Forces of the United States serving at any time between July 
4, 1965 and March 28, 1973 in Thailand, Laos or Cambodia, or 
any of the airspace thereover, and in direct support of 
operations in Vietnam.  In addition, a statement by the NPRC 
appears to lend support to the appellant's contention.  In 
April 1999, the RO received a response from NPRC which gave 
the dates April 24, 1968 to April 4, 1969 as the dates of 
service by the veteran in the Republic of Vietnam.

However, other official records specific to the veteran 
demonstrate that he did not in fact ever serve in Vietnam and 
the Board finds those records to have more probative value 
than the DD Form 214 and the statement by the NPRC.  The 
evidence of record includes the veteran's complete service 
personnel records. Those records contain specific information 
as to the veteran's duty stations, and Vietnam was not one of 
them.  These administrative records describe his military 
duties, his detailed performance appraisals, and the medals 
and commendations he received.  The records state that his 
duty stations in Asia were Japan, Thailand, Taiwan, and the 
Philippines.  The veteran's personnel records reflect that he 
arrived at the 388 Tactical Fighter Wing (TFW) in Korat, 
Thailand on April 24, 1968.  He was assigned to the 553 
Reconnaissance Wing in Korat, Thailand, on September 22, 
1968.  On March 20, 1969, the veteran was provided a delay 
enroute until April 19, 1969, at which point he reported to 
the 475 TFW in Misawa, Japan.  An Air Force (AF) Form 910, 
SGT Performance Record, period of report and supervision from 
September 22, 1968 to April 4, 1969, states that the veteran 
served in Thailand for at least part of the period specified 
by NPRC as the dates of service in the Republic of Vietnam.  

Furthermore, the veteran's pay records were obtained by the 
RO from the Defense Finance and Accounting, Denver Center, 
DAA, Denver, Colorado 80279.  These records state that the 
veteran was with the 388 TFW as of April 27, 1968 and are 
entirely negative for any indication that the veteran served 
in Vietnam.

The Board finds that the official records showing that the 
veteran did not serve in Vietnam are more probative than the 
DD Form 214 and the April 1999 NPRC statement.  The payroll 
and other administrative records are comprehensive and 
provide detailed information as to the veteran's 
responsibilities, duties, and duty locations. They do not 
show any service or even one visit to Vietnam.  
Significantly, the records show that the veteran show that 
the veteran's service in the United States Air Force during 
the Vietnam War was in ground positions and not in flight 
crew positions, so there is no evidence that he was ever in 
the airspace over the Republic of Vietnam.  The records also 
do not show any temporary duty assignments in Vietnam.  The 
Board must, therefore, conclude that the preponderance of the 
evidence is against a finding that the veteran was in 
Vietnam.  It follows that the requirements for  presumptive 
service connection for the cause of his death as a result of 
exposure to herbicides have not been met.  

The Board also finds that the preponderance of the evidence 
is against direct service connection for the cause of the 
veteran's death.  First, there is no medical evidence that 
the veteran's fatal lung cancer was in fact caused by any 
exposure to a herbicide before, during, or after his active 
service, and the appellant has not contended that any such 
medical evidence exists.  Moreover, at the time of the 
veteran's death, service connection had been established only 
for dermatitis, evaluated as 10 percent disabling, and pes 
planus, evaluated as noncompensable.  There is no evidence, 
and the appellant has not contended, that the veteran's 
service-connected dermatitis or pes planus caused or 
contributed substantially or materially to cause his death.

A malignant tumor which is manifested to a compensable degree 
within one year of the veteran's separation from service may 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In the 
veteran's case, however, there is no evidence, and the 
appellant has not contended, that lung cancer was manifest 
within one year of the veteran's separation from active 
service in April 1981.    

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides, on either a direct or presumptive basis, is not 
established.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

Service connection for the cause of the veteran's death, to 
include as a result of exposure to herbicides, is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

